UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2470


SARA NOHEMI RAMIREZ-PERALTA; K.S.C.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 18, 2020                                 Decided: December 2, 2020


Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioners. Joseph H. Hunt, Assistant Attorney General, Timothy G. Hayes, Senior
Litigation Counsel, Sunah Lee, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sara Nohemi Ramirez-Peralta and her minor child, natives and citizens of Honduras,

petition for review of an order of the Board of Immigration Appeals (Board) summarily

dismissing their appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A), (E) (2020). For the

reasons set forth below, we deny the petition for review.

       The Board may summarily dismiss any appeal in which the appellant “fails to

specify the reasons for the appeal on Form EOIR-26 or Form EOIR-29 (Notices of Appeal)

or other document filed therewith;” or in which the appellant indicates “that he or she will

file a brief or statement in support of the appeal and, thereafter, does not file such brief or

statement, or reasonably explain his or her failure to do so, within the time set for filing.”

8 C.F.R. § 1003.1(d)(2)(i)(A), (E). Additionally, 8 C.F.R. § 1003.3(b) (2020) provides:

       Statement of the basis of appeal. The party taking the appeal must identify
       the reasons for the appeal in the Notice of Appeal (Form EOIR-26 or Form
       EOIR-29) or in any attachments thereto, in order to avoid summary dismissal
       pursuant to § 1003.1(d)(2)(i). The statement must specifically identify the
       findings of fact, the conclusions of law, or both, that are being challenged. If
       a question of law is presented, supporting authority must be cited. If the
       dispute is over the findings of fact, the specific facts contested must be
       identified. Where the appeal concerns discretionary relief, the appellant must
       state whether the alleged error relates to statutory grounds of eligibility or to
       the exercise of discretion and must identify the specific factual and legal
       finding or findings that are being challenged.

Id.

       Based on our review of the record, we conclude that the Board was justified in

summarily dismissing Petitioners’ appeal and that no abuse of discretion occurred. See

Esponda v. U.S. Att’y Gen., 453 F.3d 1319, 1321 (11th Cir. 2006) (setting forth standard

of review). Petitioners’ attachment to Form EOIR-26 consisted of three short statements,

                                              2
all of which set forth general and conclusory challenges to the IJ’s decision. Petitioners

did not dispute any of the IJ’s specific factual findings or raise any legal challenges with

supporting authority. See 8 C.F.R. § 1003.3(b). The Board was “left to reconstruct the IJ

proceedings, infer factual error without knowledge of what precise error [wa]s complained

of, and build the legal analysis from only general statements of legal conclusion.”

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 821 (9th Cir. 2003).

       We further reject Petitioners’ claim that the Board’s summary dismissal procedure

violated their rights to due process. We review legal issues de novo. Velasquez v. Sessions,

866 F.3d 188, 193 (4th Cir. 2017). The record reveals that Petitioners received proper

notice of their obligation to apprise the Board of the bases for their appeal and that they

were warned that failure to do so could result in the summary dismissal of the appeal.

Despite this warning, Petitioners failed to set forth specific reasons for their appeal on the

Form EOIR-26, file a separate brief or statement after indicating that they intended to do

so, or otherwise provide the Board with any explanation for their failure to provide a brief.

Under these circumstances, we conclude that Petitioners were “accorded an opportunity to

be heard at a meaningful time and in a meaningful manner, i.e., [to] receive a full and fair

[adjudication of their] claims.” Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir. 2002) (setting

forth requirements for bringing procedural due process claim in the immigration context).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                        PETITION DENIED

                                              3